DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on August 30, 2021 have been entered.
Claims 1, 7, 8, and 14 have been amended.
The previously raised claim objections have been withdrawn for claims 7 and 14 in light of the amendments submitted by the applicant on August 30, 2021. 

      Response to Arguments
Applicant’s arguments filed on August 30, 2021 have been considered but are moot in view of the new grounds of rejection. 
 















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Guichard et al. (Pub. No. US 2006/0215577), hereinafter Guichard, and in view of Kakadia et al. (Pub. No. US 2015/0156082), hereinafter Kakadia. 

Claim 1. 	Vasseur discloses a method for proactively scheduling traffic in a network, the method comprising: 
characterizing performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more ;   
scheduling a delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))).
Vasseur doesn’t explicitly disclose identifying trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes; generating a scheduler based on the characterizing of the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the performance quality of the plurality of the different network routes and the trends of the performance quality of the different network routes; scheduling a delivery of the content data based on the scheduler; and receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria
However, Guichard discloses:                           
		identifying trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes (Parag. [0009-0010] and Parag. [0042-0043]; (The art teaches a system and method for aggregating performance characteristics for core network paths to allow computation of message traffic performance over each of the available candidate paths through the core for identifying an optimal core network path. Particular network traffic, or messages, include attributes indicative of performance, such as transport time, delay, jitter, and drop ;
		generating a scheduler based on the characterizing of the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the performance quality of the plurality of the different network routes and the trends of the performance quality of the different network routes (Parag. [0042-0043], Parag. [0052-0055]; (The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes relevant to performance, and also operable to retrieve the attributes in a non-destructive manner which does not affect extraneous routing operations. The diagnostic processor also includes a characteristic aggregator, for analyzing the attributes of multiple messages to identify trends, and a path scheduler for applying the path characteristics to routing decisions based on criteria such as QOS guarantees. The path scheduler applies the ; and
		scheduling a delivery of the content data based on the scheduler (Parag. [0026] and Parag. [0052]; (The art teaches that the path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Guichard. This would be convenient to enable routers to perform routing decisions to select an optimal path, or route, across which to send a particular packet or set of packets (messages) (Parag. [0012]).
receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0009]; (The art teaches Systems and methods described herein may enable service level agreement (SLA) based monitoring and configuration of a pathway for transmission of data.  For example, data may be transmitted via a network element that is associated with both a high bandwidth pathway and a low bandwidth pathway.  An SLA associated with the data may be identified based on, for example, attributes of the data, and transmission requirements associated with the SLA may be determined)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Guichard to incorporate the teaching of Kakadia. This would be convenient to select the most favorable pathway (Parag. [0009]).
                                                                     
Claim 2. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 1,  
		Vasseur further discloses wherein the performance quality for each of the plurality of different network routes is based on key performance indicator (KPI) parameters (Parag. [0033], Parag [0058-0059], and Parag. [0063]; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric (KPI) which reflects the quality) for each path followed by the packets. The art also teaches that the ML is concerned with the design and development of algorithms that take as input empirical data such as performance indicators, and recognize complex patterns in these data. Further, the art teaches that the performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)).  

Claim 3. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 2, 
Vasseur further discloses wherein the KPI parameters include one or more of jitter, loss, or latency (Parag. [0063]; (The art teaches the performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)).   



Claim 4. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 3, 
Vasseur further discloses wherein the characterizing of the performance quality of the different network routes comprises: 
monitoring the different network routes over the pre-determined period of time based on the KPI parameters (Parag. [0048], Parag. [0058-0059], Parag. [0063], and Claim 9; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed. The performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)); 2 74326084.1Serial No.: 16/505,384 Attorney Docket No.: 625619(1023745-US.01) 
identifying a performance for the different network routes over the pre-determined period of time based on each of the KPI parameters (Parag. [0048], Parag. [0058-0059], Parag. [0063], and Claim 9; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed. The performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)); and  
aggregating the performance of the different network routes over the pre-determined period of time, the characterizing  of the performance quality based on a highest class of content and the corresponding SLA criteria that is satisfied for each of the KPI parameters used (Parag. [0048], Parag. [0058-0059], Parag. [0063], Parag. [0067], and Claim 9; (The art teaches that the used techniques specify a learning machine based mechanism that contrasts with existing approaches in using predicted link-wise quality of service metrics (i.e., KPI parameters); specifically, the use of required SLA for a class of service and the predictive performance on a link determined by a LM. The LM computes the alternate paths for all paths that don’t satisfy the SLA according to the predicted model by taking into account the upper bound acceptable (i.e., highest class) SLA for the class of service. The art teaches computing a prediction, which is based on the delay (i.e., performance metric (KPI) which .   

Claim 6. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 1,   
Vasseur further discloses that the method further comprising: detecting an anomaly in the network, the anomaly is causing one or more of the plurality of different network routes associated with the delivery of the content data to no longer satisfy the SLA criteria (Parag. [0065] and Parag. [0076]; (The art teaches a predictive LM based approach to detect out-of-SLA traffic in the networks (i.e., anomaly in the network). The art teaches that after receiving a request to make a prediction regarding one or more service level agreements in a network, a network traffic parameter and an SLA requirement associated with the network traffic parameter according to SLA are determined; a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated; therefore, it is predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art also teaches that the LM is fed with the traffic matrix, allowing the LM to estimate delay variations according to time; consequently, the traffic is scheduled, and it is also determined if the traffic carried along the paths would result in not satisfying the SLA)). 
Vasseur doesn’t explicitly disclose that the anomaly is being a deviation from the trends identified via the scheduler.
However, Guichard discloses that the anomaly is being a deviation from the trends identified via the scheduler (Parag. [0009-0010], Parag. [0042-0043], Parag. [0052-0055]; (The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes relevant to performance, and also operable to retrieve the attributes in a non-destructive manner which does not affect extraneous routing operations. The diagnostic 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Guichard. This would be convenient to enable routers to perform routing decisions to select an optimal path, or route, across which to send a particular packet or set of packets (messages) (Parag. [0012]). 
 
Claim 8. 	Vasseur discloses a non-transitory computer-readable medium comprising instructions for proactively scheduling traffic in a network, the instructions, when executed by a computing system (Parag. [0083]), cause the computing system to:  
characterize performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more SLAs are also determined.  In addition, a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated.  It may then be predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art teaches determining the set of nodes originating packets, and ; 
schedule a delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))).
Vasseur doesn’t explicitly disclose identify trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes; generate a scheduler based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes; scheduling a delivery of the content data based on the scheduler; and receive content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria.
However, Guichard discloses:
identify trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes (Parag. [0009-0010] and Parag. [0042-0043]; (The art teaches a system and method for aggregating performance characteristics for core network paths to allow computation of message traffic performance over each of the available candidate paths through the core for identifying an optimal core network path. Particular network traffic, or messages, include attributes indicative of performance, such as transport time, delay, jitter, and drop percentage over individual hops along the candidate path. The art teaches that values for various path characteristics such as delay and jitter may be required in order to qualify a particular path on a real-time basis so as to ease troubleshooting should some path characteristics such as the delay be detected as abnormally high, make instantaneous repairs to broken paths, or in order to ;  
		generate a scheduler based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes (Parag. [0042-0043], Parag. [0052-0055]; (The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes relevant to performance, and also operable to retrieve the attributes in a non-destructive manner which does not affect extraneous routing operations. The diagnostic processor also includes a characteristic aggregator, for analyzing the attributes of multiple messages to identify trends, and a path scheduler for applying the path characteristics to routing decisions based on criteria such as QOS guarantees. The path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes. The scheduler applies the routing information by computing, based on a set of successively identified messages, expected ; and  
		scheduling a delivery of the content data based on the scheduler (Parag. [0026] and Parag. [0052]; (The art teaches that the path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Guichard. This would be convenient to enable routers to perform routing decisions to select an optimal path, or route, across which to send a particular packet or set of packets (messages) (Parag. [0012]).
		Kakadia discloses receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0009]; (The art teaches Systems and methods described herein may enable service level agreement (SLA) based monitoring and configuration of a pathway for transmission of data.  For example, data may be transmitted via a network element that is associated with both a high bandwidth .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Guichard to incorporate the teaching of Kakadia. This would be convenient to select the most favorable pathway (Parag. [0009]).

Claims 9-11 are taught by Vasseur in view of Guichard and Kakadia as described for claims 2-4, respectively.  

Claim 14. 	Vasseur discloses a system for proactively scheduling traffic in a network, the system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the system (Parag. [0083]), cause the system to:  
characterize performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more SLAs are also determined.  In addition, a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated.  It may then be predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed));  
schedule delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the .
Vasseur doesn’t explicitly disclose identify trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes; generate a scheduler of the network, the scheduler is based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes; scheduling a delivery of the content data based on the scheduler; and receive content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria.
However, Guichard discloses: 
identify trends of the performance quality for each of the plurality of different network routes, the trends identified by excluding anomalies in the performance quality for the different network routes (Parag. [0009-0010] and Parag. [0042-0043]; (The art teaches a system and method for aggregating performance characteristics for core network paths to allow computation of message traffic performance over each of the available candidate paths through the core for identifying an optimal core network path. Particular network traffic, or messages, include attributes indicative of performance, such as transport time, delay, jitter, and drop percentage over individual hops along the candidate path. The art teaches that values for various path characteristics such as delay and jitter may be required in order to qualify a particular path on a real-time basis so as to ease troubleshooting should some path characteristics such as the delay be detected as abnormally high, make instantaneous repairs to broken paths, or in order to choose alternate ones (i.e.: change routing behavior so as to obscure the network defect from the customer), or simply to obtain information as to whether the requested path attributes are being delivered by the core network at any given point in time. The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes ; 
		generate a scheduler of the network, the scheduler is based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes (Parag. [0042-0043], Parag. [0052-0055]; (The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes relevant to performance, and also operable to retrieve the attributes in a non-destructive manner which does not affect extraneous routing operations. The diagnostic processor also includes a characteristic aggregator, for analyzing the attributes of multiple messages to identify trends, and a path scheduler for applying the path characteristics to routing decisions based on criteria such as QOS guarantees. The path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes. The scheduler applies the routing information by computing, based on a set of successively identified messages, expected performance between the respective nodes. The scheduler computes, from the extracted routing information, for each of the candidate paths, an aggregate performance indicative of message traffic performance between a particular source and destination (i.e. typically PE routers) for each of the candidate paths. In the exemplary scenario in FIG. 3 and tables I and II, the path scheduler computes, for each of the candidate paths, an aggregate transport time indicative of message traffic performance between the source and destination (i.e. PE1 to PE3) for each of the candidate paths. In other words, using transport time as the performance characteristic, the path scheduler applies the network routing ; and  
		scheduling a delivery of the content data based on the scheduler (Parag. [0026] and Parag. [0052]; (The art teaches that the path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Guichard. This would be convenient to enable routers to perform routing decisions to select an optimal path, or route, across which to send a particular packet or set of packets (messages) (Parag. [0012]). 
		Kakadia discloses receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0009]; (The art teaches Systems and methods described herein may enable service level agreement (SLA) based monitoring and configuration of a pathway for transmission of data.  For example, data may be transmitted via a network element that is associated with both a high bandwidth pathway and a low bandwidth pathway.  An SLA associated with the data may be identified based on, for example, attributes of the data, and transmission requirements associated with the SLA may be determined)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Guichard to incorporate the teaching of Kakadia. This would be convenient to select the most favorable pathway (Parag. [0009])

Claims 15-17 are taught by Vasseur in view of Guichard and Kakadia as described for claims 2-4, respectively.   

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Guichard et al. (Pub. No. US 2006/0215577), hereinafter Guichard, in view of Kakadia et al. (Pub. No. US 2015/0156082), hereinafter Kakadia; and further in view of Alshinnawi et al. (Pub. No. US 2016/0026549), hereinafter Alshinnawi.  

Claim 5. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 1,  
The combination doesn’t explicitly disclose wherein, the SLA criteria correspond to different classes of content each having a requisite performance requirement, a first class has a strictest requisite performance requirement, and each subsequent class has a less strict requisite performance requirement with respect to a previous class.  
However, Alshinnawi discloses wherein, the SLA criteria correspond to different classes of content each having a requisite performance requirement, a first class has a strictest requisite performance requirement, and each subsequent class has a less strict requisite performance requirement with respect to a previous class (Parag. [0016]; (The art teaches that one service level agreement has lower performance requirements than another service agreement (i.e., the SLA has classes that each has performance requirements, and the classification is ranked (high and low performance requirements), as consistent with the applicant’s definition)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Alshinnawi. This would be convenient for providing power to a computer, and more specifically handling a power supply failure in a multiple power supply configuration (Parag. [0002]).

Claim 12 is taught by Vasseur in view of Guichard, Kakadia, and Alshinnawi as described for claim 5. 

Claim 18 is taught by Vasseur in view of Guichard, Kakadia, and Alshinnawi as described for claim 5.
 
Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Guichard et al. (Pub. No. US 2006/0215577), hereinafter Guichard, and in view of Kakadia et al. (Pub. No. US 2015/0156082), hereinafter Kakadia; in view of Wang et al. (Pub. No. US 2019/0354621), hereinafter Wang; and in view of Borgione et al. (Pub. No. US 2016/0308767), hereinafter Borgione. 
 
Claim 7. 	Vasseur in view of Guichard and Kakadia discloses the method of claim 6, 
Vasseur discloses that the method further comprising routes used to transmit the content data to satisfy the SLA criteria of the content data (Parag. [0067]; (The art teaches that the LM computes alternate paths for all paths that don’t satisfy the SLA (i.e. compute paths that satisfy the SLA). The new paths are used according to a specific schedule)); and 
determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))). 
The combination doesn’t explicitly disclose when the different subset of network routes is determined to be available, updating the delivery to identify the different subset of network routes; and when the different subset of network routes is determined not to be available, generating a notification. 
However, Wang discloses when the different subset of network routes is determined to be available, updating the delivery to identify a different subset of network routes (Parag. [0005] lines 8-12 and Parag. [0044]; (The art teaches a user interface configuration data that specifies a model update schedule (e.g., a schedule by which predictive models can be updated. The art teaches that the predictive model is used to establish an access path)). 
. 
		Borgione discloses when the different subset of network routes is determined not to be available, generating a notification (Parag. [0052]; (The art teaches that a route withdrawal notification is eventually propagated to all network devices in the network, and therefore all network devices are notified that route is unavailable)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Borgione. This would be convenient for a peer network device receiving the route withdrawal notification to stop directing packets, whose deliverability depends on the availability of the route to be withdrawn, to the network device (Parag. [0015]).

Claim 13. 	Vasseur in view of Guichard and Kakadia discloses the non-transitory computer-readable medium of claim 8,  
Vasseur discloses that the method further comprising routes used to transmit the content data to satisfy the SLA criteria of the content data (Parag. [0067]; (The art teaches that the LM computes alternate paths for all paths that don’t satisfy the SLA (i.e. compute paths that satisfy the SLA). The new paths are used according to a specific schedule)); 
Vasseur further discloses wherein instructions further comprise: detecting an anomaly in the network, the anomaly is causing one or more of the plurality of different network routes associated with the delivery of the content data to no longer satisfy the SLA criteria (Parag. [0065] and Parag. [0076]; (The art teaches a predictive LM based approach to detect out-of-SLA traffic in the networks (i.e., anomaly in the network). The art teaches that after receiving a request to make a prediction regarding one or more service level agreements in a network, a network traffic parameter and an SLA requirement associated with the network traffic parameter according to SLA are determined; a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated; therefore, it is predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art also teaches that the LM is fed with the traffic matrix, allowing the LM to ; and
determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))). 
Vasseur doesn’t explicitly disclose that the anomaly is being a deviation from the trends identified via the scheduler; when the different subset of network routes is determined to be available, updating the delivery to identify the different subset of network routes used to transmit the content data to satisfy the SLA criteria of the content data; and when the different subset of network routes is determined not to be available, generating a notification.
However, Guichard discloses that the anomaly is being a deviation from the trends identified via the scheduler (Parag. [0009-0010], Parag. [0042-0043], Parag. [0052-0055]; (The art teaches applying the performance characteristics to compute an optimal path in the network. The art teaches that an exemplary router that includes an interface having a plurality of ports for receiving and forwarding message traffic through the network in the normal course of routing operations. The router also includes a diagnostic processor for performing path diagnostics and validation. The diagnostic processor includes an attribute sniffer operable to identify messages having attributes relevant to performance, and also operable to retrieve the attributes in a non-destructive manner which does not affect extraneous routing operations. The diagnostic processor also includes a characteristic aggregator, for analyzing the attributes of multiple messages to identify trends, and a path scheduler for applying the path characteristics to routing decisions based on criteria such as QOS guarantees. The path scheduler applies the aggregated routing information to routing decisions for network paths between the network nodes by identifying the network paths corresponding to favorable performance characteristics, in which the network paths are each defined by a plurality of the network nodes. The scheduler applies the routing information by computing, based on a set of successively identified messages, expected performance between the respective nodes. The art teaches that values for various path 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Guichard. This would be convenient to enable routers to perform routing decisions to select an optimal path, or route, across which to send a particular packet or set of packets (messages) (Parag. [0012]).
Wang discloses when the different subset of network routes is determined to be available, updating the delivery to identify the different subset of network routes (Parag. [0005] lines 8-12 and Parag. [0044]; (The art teaches a user interface configuration data that specifies a model update schedule (e.g., a schedule by which predictive models can be updated. The art teaches that the predictive model is used to establish an access path)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Guichard to incorporate the teaching of Wang. This would be convenient for facilitating skill assessment among workers (Parag. [0001]).
		Borgione discloses when the different subset of network routes is determined not to be available, generating a notification (Parag. [0052]; (The art teaches that a route withdrawal notification is eventually propagated to all network devices in the network, and therefore all network devices are notified that route is unavailable)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Guichard and Wang to incorporate the teaching of Borgione. This would be convenient for a peer network device receiving the route withdrawal notification to stop directing packets, whose deliverability depends on the availability of the route to be withdrawn, to the network device (Parag. [0015]). 

Claim 19 is taught by Vasseur in view of Guichard, Kakadia, Wang, and Borgione as described for claim 13.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Guichard et al. (Pub. No. US 2006/0215577), hereinafter Guichard, in view of Kakadia et al. (Pub. No. US 2015/0156082), hereinafter Kakadia, and in view of Li et al. (Pub. No. US 2019/0303197), hereinafter Li. 
 
Claim 20 	Vasseur in view of Guichard and Kakadia discloses the system of claim 14,  
The combination doesn’t explicitly disclose wherein the scheduler is generated using machine learning.
However, Li discloses wherein the scheduler is generated using machine learning (Parag. [0016]; (The art teaches that a scheduler is implemented using machine learning, as consistent with the applicant’s definition)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Li. This would be convenient for prioritization of tasks which can help accomplish a task that is more important (Parag. [0001]).












Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bisht et al. (US 2021/0144082) – Related art in the area related to scalable network path tracing, (Parag. [0037], (2) trend analysis on traffic patterns, where OAM is used to analyze if (and if so how) the forwarding path for a specific set of traffic changes over time, which can give hints to routing issues; (4) SLA verification, where OAM is used to verify that a negotiated service level agreement (SLA), e.g., for packet drop rates or delay/jitter is conformed to by the actual traffic; (5) traffic matrix, where OAM is used to derive the network traffic matrix, where traffic for a given time interval between any two edge nodes of a given domain is determined, this can be performed for all traffic or on a per Quality of Service (QoS) class).
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.T./Examiner, Art Unit 2442          

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442